SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 6)1 Buffalo Gold Ltd. (Name of Issuer) Common Shares (Title of Class of Securities) 11953Q106 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) oRule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 11953Q106
